Please accept my
congratulations, Sir, on your election to the presidency of
the General Assembly at its current session. We are indeed
glad to have a distinguished statesman from Africa
presiding over important deliberations on global security
and development. I am sure that your personal attributes, as
well as your diplomatic skills, will ensure the success that
is expected from the Assembly. The delegation of Poland
will do its best to assist you in your important functions.
My compliments go also to the President of the General
Assembly at its fifty-third session, Mr. Didier Opertti of
Uruguay, for the outstanding commitment he demonstrated
during his presidency.
It is with satisfaction that we welcome in our midst
the new Members of the United Nations: the Republic of
Kiribati, the Republic of Nauru and the Kingdom of Tonga.
It was with the utmost attention that we listened to the
Secretary-General's introduction of his report on the work
of the Organization. His interesting and highly stimulating
ideas will guide us throughout the whole fifty-fourth session
of the General Assembly. May I assure the
Secretary-General of our deep respect and support for all
his endeavours.
In my statement today, I wish to focus on the three
issues which, in my view, are at the centre of discussions
within this Organization. These are, first, human
freedoms, and in particular the question of rethinking the
principle of national sovereignty and non-interference;
secondly, current challenges to the United Nations
Charter-based system of international security; and
thirdly, coping with contradictions of globalization
through better international cooperation.
We have recently been witnessing new, painful
manifestations of ethnic hatred in Kosovo. Armed clashes
have again shaken the north Caucasus. East Timor is
another example of intolerance and the folly of violence.
We pay homage to the victims of this violence. But the
people in all the crisis-stricken areas expect more from us
than just words of sympathy.
We should pose ourselves some questions: could
these new outbursts of conflict have been prevented? Is
there a political will to head them off in the future? If the
answer is positive, then what should be done to translate
our political commitment into action in a concerted and
effective way? How should the system of international
relations be improved to give people the hope that they
will not be left defenceless in the face of genocide and
persecution?
The United Nations Charter-based system of
international security was born of the lessons of a
devastating world war which started with blatant
violations of sovereignty of States. To address this reality,
the system of international law and institutions was
rightly geared to give those nations a sense of security
and to prevent inter-State conflict. Most of today's
conflicts, however, are of an intra-State nature. They stem
from human rights abuses, social tensions or the collapse
of State structures. Can we tackle the new challenges with
existing concepts and notions only?
We have come to understand that absolute
sovereignty and total non-interference are no longer
tenable. There is not, and there cannot be, a sovereign
right to ethnic cleansing and genocide. We have learned
that what should not be repeated is the unacceptable
inaction which occurred in the past, such as in the
Rwandan crisis. Rwanda demonstrates what Kosovo might
have become had we not intervened in 1999. Kosovo
demonstrates what Rwanda might have been had we
intervened in 1994. The burden of responsibility is
enormous, the lesson clear.
5


At the same time, we should follow the principle that
our responsibility is the same for all ethnic groups. In
Kosovo the ethnic cleansing of Albanians by Serbs has
been stopped and reversed, but now we witness that the
presence of Serbs and Roma in Kosovo is under threat.
In this decade the international community has through
its actions — recently in Kosovo and in East Timor —
recognized the universal political and moral imperative to
act in order to stop gross and systematic violations of
human rights.
This recognition, setting aside the distinction between
inter- and intra-State conflicts, reflects the spirit of the
Charter of the United Nations.
Indeed, the central figure of the system of the United
Nations must be the human being — his or her right to a
peaceful life, to personal freedom, to a decent existence and
dignity. When human life and freedoms are assailed and
individual rights brutally violated, then we must not remain
indifferent and unconcerned: we cannot stand idle.
The imperative to act raises the question of the right
to act. We have recognized that the walls of sovereignty
cannot be used to conceal and legitimize the abuse of
human rights and fundamental freedoms. Sovereignty
cannot mean impunity for genocide and human rights
abuses.
Let us all remember that it remains one of the
fundamental objectives of the United Nations
“to reaffirm faith in fundamental human rights, in the
dignity and worth of the human person, in the equal
rights of men and women and of nations large and
small”.
The primacy of the human person and human rights,
however, has to be adequately reflected in the application
of international law. This is not an easy task, first, because
there are still too many cases where behind hypocritical
lip-service to human rights there exist practices of curbing
and limiting those rights for the sake of preserving political
power; secondly, because the legal framework of
intervention, which should ensure the possibility of quick
and effective action, is too often distorted by selective and
subjective interpretations.
On the one hand, the banner of humanitarian
intervention should not be used as a pretext for imposing
political control and domination from the outside. We want
to make the walls of sovereignty surmountable, but not
for all purposes. On the other hand, the principle of
humanitarian intervention has to be fairly and consistently
applied to avoid double standards.
The development of international law should thus
uphold the basic truth that a sustainable, lasting and
secure order in international relations can be built only on
the freedom of the human being.
The principle of solidarity in international relations
should grow in importance, since it also provides the key
to the effectiveness of the mission of the United Nations.
Acting for universal observance of human rights
while preserving the necessary content of the notion of
sovereignty raises the question of the best strategies for
humanitarian intervention. We have but to agree that
intervention by force is an instrument of last resort. What
is preferable is an early and cooperative engagement to
correct the practices that give rise to concern. There is no
doubt that armed intervention is a sign of the failure of
cooperative methods.
We support wholeheartedly the efforts to foster a
new culture of prevention. The basis for this philosophy
should be the universal recognition that international
commitments undertaken by States in the field of human
rights are matters of direct and legitimate concern to other
States as well, before their abuse degenerates into a threat
to international peace and security. Human rights do not
belong exclusively to the internal affairs of States.
The present session of the General Assembly will
lead us into the year 2000. Let this symbolic date inspire
us to reflect upon the mission of the United Nations, to
make the millennium summit a truly meaningful event.
On the eve of the next millennium, the world still needs
the United Nations, while the United Nations needs a new
vision. Faced with new and more demanding challenges,
we are of the opinion that the solutions to them require
joint and concerted actions by the whole community of
States. The United Nations needs a reinforced
commitment by its Member States to the purposes and
principles enshrined in the Charter.
Let us try to find new strength for the Organization
by reaching back to the intellectual and normative origins
of the United Nations. Contrary to some assertions, we
believe that the Charter is not outdated in its basic
message. What it needs is a new, fresh and visionary
reading in the context of new international realities and
6


challenges. For example, with respect to Chapter VIII of
the Charter, we note that many of today's conflicts are local
in nature. It is for this reason that the relationship between
the United Nations and regional security needs to be further
explored.
Those actors who are closer to events and have a
larger stake in regional stability might be the ones who
would be willing to react more promptly and with greater
determination. This is why Poland supports increased
responsibility of regional organizations for conflict
prevention and crisis management. In regions where such
organizations exist and have the necessary potential, they
should be involved more actively in solving substantial
problems. One possible example of how to use them
constructively is the Organization for Security and
Cooperation in Europe.
Thus, the key to effective use of the principle of
subsidiarity is closer political and operational cooperation
between the Security Council and regional organizations.
A debate on United Nations reform has been going on
for a number of years. The fiftieth anniversary of the
Organization stimulated the discussion, which resulted in a
universal understanding of the need for changes. Many of
those changes have already been implemented, thanks to the
tireless efforts of the Secretary-General. This process
should, however, be deepened and accelerated. The Security
Council offers a case in point.
The Security Council, upon which primary
responsibility has been conferred for the maintenance of
international peace and security, occasionally finds it
difficult to act in situations of inter-State or local armed
conflicts, even when those situations have a dangerous
spillover potential. Whether for reasons of broad ideological
motivations or narrow national interests, members can block
vitally needed decisions, and adversely affect the security
of certain regions. How are we to eliminate situations in
which the Security Council is prevented from taking up its
responsibilities? How are we to increase the effectiveness
of the Security Council, combining effectiveness with
enhanced representativeness? Reform of the Security
Council is long overdue: let us undertake a decisive effort
to make it a reality. Let us think anew of how to strengthen
the authority of the Council and preclude the possibility that
its decisions will be ignored or misimplemented by
individual States.
(spoke in French)
A few weeks ago, two young Africans froze to death
on their flight between Conakry and Brussels. They had
stowed away in the landing gear of the aircraft. They left
behind a moving appeal addressed to the people and
politicians in charge in Europe that has already been
quoted in this Hall. In view of the special nature of that
appeal, I should once again like to quote from it. They
wrote:
“Help us. ... We are suffering enormously in Africa.
... We have war, disease and we lack food. ... We
wish to be educated and we ask you to help us so
that we can study and be, in Africa, just the same as
you are”.
There is no more eloquent appeal to people's hearts and
consciences than those words of despair written by
children.
We must find the right solutions to the social and
economic failures, to the threats and to the lack of
prospects that people and societies face and consider the
urgent need to change the present framework of
international cooperation. Frustration and the lack of
social action cause conflict and a lack of stability. We
must think about how to integrate our social and
economic programmes with the general imperative of the
new culture of prevention.
Poland is prepared to participate in these efforts, the
aim of which is to build a world based on these
principles. However, our resources are limited. Our
country is only just emerging from a period of major
economic crisis caused by the communist system and its
centralized planning, with its waste and bad management.
Even so, we are now creating a complex and effective
system of cooperation for development that will
demonstrate our commitment in poverty eradication
activities. At the same time, we are prepared to share with
other countries the development experience we ourselves
have acquired during the process of reform of our
political and economic systems over the last 10 years of
transformation.
Globalization must become a process with a human
face. Certain basic principles must be better integrated
into the development machinery: specifically, solidarity;
combating marginalization; responsibility; and equal
opportunity. Combating marginalization: that of the least
developed countries, which do not yet enjoy the benefits
7


of globalization. Responsibility: that of Governments in
implementing policies of good governance, in respecting
human rights and in being aware that the well-being of all
people everywhere is just as important as the well-being of
their own nations. Equal opportunity: for the poorest, and
those who are still sidelined by society. And solidarity: in
facing our common challenges — terrorism, organized
crime, environmental threats, natural disasters, AIDS —
together.
Unfortunately, we still have much left to do before we
attain these goals. The 1999 United Nations Development
Programme (UNDP) Human Development Report provides
fresh, shocking evidence of social breakdown and threats to
human security. The challenges I have just mentioned are
just part of a more universal question: how can we respond
to the new realities of the world? Global policies have not
been fully adapted to cover the increasing number of
complicated and contradictory phenomena that cannot be
tackled with traditional diplomatic instruments. The process
of designing policies is still basically the job of individual
nations, whereas the challenges we are facing require
creative cooperation at the global level. It is for this reason
that, Governments must further integrate the idea of
international cooperation into their national policies, while
avoiding the temptation of authoritarianism. This, however,
highlights the urgent need to revise and strengthen our
institutional arrangements regarding the design of global
policy, particularly with regard to the most complex
problems of trade, finance and the environment.
International cooperation must be more open to other
actors in civil society by reflecting the rich network of
relationships. While several countries are re-evaluating their
national policies, democratizing their societies, privatizing
their national economies and decentralizing economic and
political power, at the international level we are, broadly
speaking, still confining ourselves to conventional
intergovernmental actions. The United Nations must
promote active international cooperation whereby
governments and the various sectors of civil society act
together towards common goals.
In this connection, we welcome the “Partners for
Development” initiative of the Secretary-General of the
United Nations Conference on Trade and Development
(UNCTAD). By breaking from normal practice, this will
allow more active participation by the public and private
sectors and by representatives of government and the
business and intellectual worlds in resolving various
complex development problems.
(spoke in English)
As someone who has witnessed the atrocities but
also the tremendous progress that the twentieth century
has brought us, I look towards the coming century with
much optimism. This optimism is justified first and
foremost by the liberation of nations and peoples, the
wave of democratization, the market reforms all over the
world and the universal understanding of human rights
ideals. Fewer people live in constant fear of arbitrary
arrest, torture or worse. I also look towards the coming
century with hope because I see the predominant will to
consolidate those recent achievements.












